Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 1 of 9 PageID #: 10

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       12/22/2020
                                                                                                       CT Log Number 538781942
    TO:         Gina Downs
                B. Riley Financial, Inc.
                30870 RUSSELL RANCH RD STE 250
                WESTLAKE VILLAGE, CA 91362-7366

    RE:         Process Served in Louisiana

    FOR:        B. Riley Wealth Management, Inc. (Domestic State: TN)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                 RICHARD COMEAU MARTEL, et al., Pltfs. vs. B RILEY WEALTH MANAGEMENT INC, Dft.
                                                     Name discrepancy noted.
    DOCUMENT(S) SERVED:                              -
    COURT/AGENCY:                                    None Specified
                                                     Case # C20205899A
    ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Baton Rouge, LA
    DATE AND HOUR OF SERVICE:                        By Process Server on 12/22/2020 at 09:20
    JURISDICTION SERVED :                            Louisiana
    APPEARANCE OR ANSWER DUE:                        None Specified
    ATTORNEY(S) / SENDER(S):                         None Specified
    REMARKS:                                         Due to the illegible condition of the enclosed documents, CTs transmittal may be
                                                     incomplete.
    ACTION ITEMS:                                    CT has retained the current log, Retain Date: 12/22/2020, Expected Purge Date:
                                                     12/27/2020

                                                     Image SOP

                                                     Email Notification, Gina Downs gdowns@brileyfin.com

                                                     Email Notification, Michael Markunas mmarkunas@brileyfbr.com

                                                     Email Notification, Alan Forman aforman@brileyfin.com

                                                     Email Notification, Charlotte Wallace cwallace@brileywealth.com

    REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                     3867 Plaza Tower Dr.
                                                     Baton Rouge, LA 70816
                                                     866-203-1500
                                                     DealTeam@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                       Page 1 of 2 / AP
Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 2 of 9 PageID #: 11

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        12/22/2020
                                                                                                        CT Log Number 538781942
    TO:         Gina Downs
                B. Riley Financial, Inc.
                30870 RUSSELL RANCH RD STE 250
                WESTLAKE VILLAGE, CA 91362-7366

    RE:         Process Served in Louisiana

    FOR:        B. Riley Wealth Management, Inc. (Domestic State: TN)




    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 2 of 2 / AP
      Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 3 of 9 PageID #: 12


                                                                 11111111 111111 10111 Ill III 1111111111 11111 111111 BIMINI1 1111111111 111111101 I I liii
                                                                                                               LAFPC.CV.61831889

Requested by Atty.: GAUDIN,TODD E

                                            CITATION
 RICHARD COMEAU MARTEL,ET AL                        FIFTEENTH JUDICIAL DISTRICT COURT

 VS                                                 DOCKET NUMBER: C-20205899 A

 B RILEY WEALTH MANAGEMENT INC                      LAFAYETTE PARISH,LOUISIANA

STATE OF LOUISIANA

TO:    B. RILEY WEALTH MANAGEMENT,INC.
       THROUGH ITS AGENT FOR SERVICE:
       C T CORPORATION SYSTEM
       3867 PLAZA TOWER DR.
       BATON ROUGE, LA 70816
                                                                               SERVICE COPY
                                                           ofthe Parish of E. BATON ROUGE

        You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation,(exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
Courthouse, LAFAYETTE, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your
failure to comply herewith will subject you to the penalty of entry of default judgment against you.
         Witness the Honorable Judges of said Court, this DECEMBER 9, 2020.


                                                                                           OS-a/6-

                                                                                              Deputy Clerk of Court
                                                                                                Lafayette Parish


*Attached are the following documents:
FAX AND ORIGINAL PETITION FOR DAMAGES


                          SHERIFF'S RETURN
                         LAFAYETTE PARISH SHERIFF


DATE SERVED:                             ,20          TIME:
SERVED:
PERSONAL()
DOMICILIARY( )ON
UNABLE TO LOCATE             MOVED( )               NO SUCH ADDRESS( )
OTHER REASON:
RECEIVED TOO LATE FOR SERVICE ( )
SERVICE OF WITHIN PAPERS
COSTS FEE $                  MILEAGE $                    TOTAL $
DEPUTY
         Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 4 of 9 PageID #: 13
      Lafayette Parish
                             C-20205899
Filed Nov 25, 2020 1:54 PM
                                 A
       Jamie Trahan
   Deputy Clerk of Court




                                                                                                                                    original
                                                                                                                         Quality ot
                                                                                                                                  condition
                                                                                                                          in poor




                              RICHARD cOlvIRAtIMAATEL. FiT:                                           C-20205899                                 A
                              VERSUS                                                            1.61 JI)j)411AL DISTRIc..IT COURT

                              B..1).,11,17.7%; 1•VEA     MANAGE:NO.:NT,                       PARISH OF'LAFA):70.'Ivrt

                                                                                              STATE OF'LOUD.:3IANA

                                                                 PETITION FOR DANIA ORS
                                                Alr INTO COURT cornea RICHARD CoMEAii NIAW.VE:L,•an adult citizen

                             who is domiciled in..Nvada:, CHARLENE COMEAUX KEN:NED                                       SUSIE CGMEAUX

                             'fIEROMAN, and PATRICE CONfEkUX.ELMS, ad.ult...eitizens rfOrnicileel. in EaSt Ba.tan

                             Rouge Parish anti, ROBERT C:10.1111i.UX JR.., trsA COmEAux,LACR.41.

                             DOIlnhAS COMEAUX, and NICOLE dOMEAXIX, adult:citizens'Who are domiciled in

                             Lafayette *Parish,                     allego th rough undehiigneA bannSel.tb t:r



                                      The.Petitioners are auccesSarg..ofIVARtE THFIEMSE COM.EAIDN''''                                           estAte,

                             and of'Kura:,TaA:NN2 CONMW>:LiThatm0
                                                                . tv.matateiji

                                                                                           2.

                                       IVIads• Detividatt:It B.. Ri.t,wy                        MANAG1311/40..K14.1-W.,

                             WUNDERLICH SECURITIES.,INC. CrWUNDERLICIO, a TonnesSee-i:or,poration doing

                             hnsieess in Loruisiema.

                                                                                           3.

                                      -WUNDERLICH drafted and proVide.d.an. account agreement to MARIE THERESE

                             CONMAUX,.MA.R./E JEP.NNE COMEAU):DINIAURO,. and. NIA.U.G4:110.011.:1L013.XAND

                             that purported to assign rights to MARGUERITE LORMAND LEVY at; a joint tcaiant

                             :with .ti,g:&s        s      vanzhip:

                                                                                          .4.

                                      Iv.IARA `MERV*.Ccim:kA:Ox ord. MAR:eft.IRRIVELORMAND IAEW- sig,ried-a

                              W UNDERLICH -ac(:)unt agreuniont and INIARtre JP:ANNE:CGMEAUX DI-MAURO.and..

                             MARGUERITE.LORN1ND Li' signed another WUNDERLii:;R account agreement.




       2•d                                                                       141
                                                                                   , 496ZSU - ullIonmp -                                luTod u0                      EMOZ-A°U-SZ
                                                                                                                                                           OE:ZI
                                                                                       a°J:625
                                                                                                                                                             Generated Date:
                                                                                         Lafayette Parish
                                                                                       Deputy Clerk of Court                                               12/9/2020 12:57 PM
              CertID: 2020120900451
                                 Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 5 of 9 PageID #: 14




                                                                                                            iQuality
                                                                                                             n       of
                                                                                                               poor     original
                                                                                                                     condition




                                                                                   rj.

                          The WIA:DEPIACH -account ag,..,roamont was provided to MARIE Mgt-LUISE
                COMEatht: MARIE JI;I.A.N.VBI COMP,P.T.IXDIMAU110,.and                                             LOVMAND LEVY;
                Louisiana.citizens-wba signed:the WENDERITCH account agreement in the- state of
                Loul-siana.
                                                                                   6.
                          The Amdahl the two                                             rienth.t amounts were th pri ited intri.the
                accounts by MARTE•THERESE COMEAUX and WIARI.E.JEANNE CO/vIEAtiX
                respectively, and were their income,their.property.

                                                                                   7.

                           After the.deathS ef..hiAtim-r.trEgEstE Co.?.x.E.eam ana MitacE4EANNE COMEATA.

                Da1a:UE(0, and basad an the.WIYIsTIWILLTCH account agreernents,MARGUEEUTt

                LORMAND LEvY..transferrell thotiin.di                              this WUNDERLICAL accountgin,to kriDdit

                An.aneial aceOunt inider hcr solo control and.did. not ineltide those fundh as partof

                 the MALLIETfifERESE ebb.:TE.A.L.M.and:
                                                      MAXI;J.BAN13.C.01:48At.:x DENIAT)T4.0 eslatev,

                which would have been dialourscd. to-the estata.sueeessors.but wore not,

                                                                                   8.

                          Louisiana law applioo to the manageinent ofthe two WONDERLICH accounts.

                                                                                   9.

                           Joint..toriaiwy with Kightsof sut&v.ivorship:isinot a iogal concept.that is

                Tecognized in-Louisiana and coo:Edna                                         l‘olARGUERITELORIVIANDLEVYis

                conversion Of the fUnds in.the W.T.INDEILIZOR atetvonts, Which were.prollerty of the.

                .MARIETHEII.E.SE.COMEAUX and MARIE.JillaNNE COMEAUX DIKALALL1 estates.
                                                                                   10.

                           -i.Viikr.DERT.ICIT know or aboitld haVe known that ito account fig:rem-twat that

                purported lo assiE.n. rights to MAliGUERITE LOR.,
                                                                141..ANDLENY under Joint tenancY vrith



                          COMMIT Mie.P31.:1.... et ta V.El.   tligr...1.7.1t   ANACI,Katrrf:ANC.
                  crAti of hutlye.,                                                                                (pc,ge e".




                           unounum                                       vu./.96zsz2 - ui pnv9 -                            11.14°,1 u0        OE:ZT      OZOZ-11014-SZ
       UJaZV: LOZOZ SZ A0N
                                                                                61911-25'.
    Certified True and
                                                                                                                                                Generated Date:
       Correct Copy                                                               Lafayette Parish
                                                                                Deputy Clerk of Court                                          12/9/2020 12:57 PM
   Card D: 2020120900451

                     Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 6 of 9 PageID #: 15




                                                                                                                   Q
                                                                                                                     iiefity
                                                                                                                   in P
                                                                                                                       OOr                originel
                                                                                                                                       conaition




                    Ti lte, tifaurvivcr.ship wae- not applicable or enferceable                                       a1X4•




                              Its business nogligenco cause or led toMA.11.0111.1R1VE LORMAND LEVY's

                    conversion ofthe fun.ds in. the•MINDERI.10471" atmon.ts and damaged the Petitioners,

                        s.ttacassors of1\1.AldE TIXEREM COMEAUX and•MMffE JEANkE •COSIEAL(.11 DIIA:AUlt0

                    estates, Which has noP•yet been repaired. rodeemed„ or justly compensated.

                                                                                  12.

                              Mti.P..CP1111111ITE LORMAND .1:iEVY,. as Independent ..11x.ecutrix for the succeeeion of

                    _MARIA -Ttitglatkil,)•CaMEAIIK•and ..M.ARrE ;12A14FLE 01EAUX D1AiJio.estates: failed to

                    inform the successors of.he.r conversion otfunds.and they would have had.MU reason

                    io know about it. brie:luso:she did not provide them -with any required

                    adrainistratian. neemmtingt whicb wou!d:have alerted them to The problem,

                                       HEREFORE,Petitioners ask this Court-to render a 3udgmentin their

                    favor and againstAVt.)M)ERLial, which redeems and/or compensates them in full for

                    W'art3aLtr213.'- s fault that lcad.to                                                            conversion afunds.


                     PLEASE'HOLD SERVE:                                               ONPOINTLECULJAX
                                                                                      1.0630 N.oakIIiJJt Parkway
                        RTLT17 WEALTH MANAtIENTENT,                                   Baton Rouge La 70810
                     INC:.   •                                                      ( 217:3) 41.2.18,048.
                                                                                    (225) 296-7114
                                                                                     it<1d   1:Kkalitatt gitadarAl
                                                                                           0'. 1 /
                                                                                           /gee,                 v,
                                                                            BY:
                                                                                     -Todd E. Gaudin
                                                                                      Bar Roll No.t124428

                                                                                      Attorneyir the Petitioners




                    1 tt...3;1_45 COMEM.1   ARiEL,gfCu/\ ..B   RILEY WEAL IN MA14ACEMENT, ITT
                                                                                            .
                                                                                            N                                            4
                                                                                                                                  .
                    PAr;s11. of Lareye.hp                                                                             (Kfte t:e.         •••••




p•d                        unounun                                       1414.962SZ2 - LuIPTIP9 - IPfial ;Mod 110                                 OE:ZT      OZOZ-A01-SZ
                    OZOZ 9Z noN
       Certified True and
                                                                                                                                                   Generated Date:
         Correct Copy                                                           Lafayette Parish
                                                                              Deputy Clerk of Court                                               12/9/2020 12:57 PM
      CertID: 2020120900451

                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
          Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 7 of 9 PageID #: 16
      Lafayette Parish         C-20205899
Filed Dec 03, 2020 10:45 AM          A
       Abby Brinkman       •
   Deputy Clerk of Court
FAX Received Nov 25, 2020




                  RJOHARD COMEAUMARTEL,ET. Al                                                         C           2..:02--11):g0                           ?      •

                                                                                                                                                                       A.
                  VERSUS                                                                     1V11- JUDICIAL DISTMT;OQUAT.

                  B. RittY'WP,'Ailisil                                                       PARISH OF LAFA.YE,TTE•
                                                                                            :STATE OF LOILTI$IANA


                                                         •PETITIONT,                            ;•.   A.1\AA
                                                                                                       V
                                                                                                       • ••••••       ES-

                          Now.imroNO:T:04a,
                                    MitIRT•Wille ..R.FCT:12-tRI)::0.0MEALT.MARIEL,
                                                                  NjKARL.ENE:cO.KEAUXI:1NNEDY„:SUSIE:COMEALTX
                                                                                                                                      a:11,8.41:1k eiti''Zetr

                •Who                       iri:                  •0.

                I?MA.OMAN;               1ATRI.C.F4CO1 Afix..E.LLIS„ adnit eitAeliS doinioil.ed.in;:tast113.atOn.
                13',01:00; P4rish         4,.         3ERT.                                           OOMEAUX:,LAURA(OMEAU,N,
                DOUGLAS COMEAUlc,and NICOLE,COMEAUX:,                                                     ditizehe \isriro ate .8.0thicilett

                 Lafay.ktePatill;:                                                                                                that:




                         1110! VOtitioners,ate s.t,reeeg:sot8 .of:MARIE THERESVC,C5MEAUXis former ,estate,

                 a idpf MARIE-JEA.T.INE00:MEAUX DIMAURO'S

                                                                                          2.

                          .Made Defendant is B .TOLEY-.'WEALTH:MANAGEMENT,„.IC.„ tottrietty,

                 WW1).ERLIOIL,SZOLTRITIE.$,                           K:̀WINDERLICH')', a_TearheSee:e ebrpototiort doing

                 bü            sin LOViSiana.

                                                                                         -3:.

                          WuNDERLI:cii:drafted and                            bvidèd an:adebutit agteerrienttoNiAVE THERE'SE

                 MMEATLD.c, IVIARIEJEANNE,COMEAXIX:DIMAIIRO., and MARGUERITEICIIMANli LtW,

                 thAt pr.r:tpdited"tti,:aeeign:r.rghthTtb.:MAROUtRITE:LORMANI):LIATY as a y:aint

                        .tights                                 -




                          MARIE THERESE 00,MEALM aird:MARGILIERIIIt iiiR;MANtittVY signed:'a

                 WtINDERLI:03-i:.addoiirit agi                  iineht,:.a.rict. MARIE JEANNECOMEAUX DIMAURO 4114

                           :LORMAND LEVY ;signed another WUNDERLICH ,aocoimt, agreement
                 MARGUERITE.




44-      Certified True and                                                                                                                                 Generated Date:
Fel                                                                                 Lafayette Parish
           Correct Copy                                                                                                                                    12/9/2020 12:56 PM
                                                                                  Deputy Clerk of Court
        CertID: 2020120900450

                                   Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(03).
      Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 8 of 9 PageID #: 17




                                                                                         5.

                     The VVIIMMtire0 account 4grQP111;0111;' wasfpr9vided to. KOIEIIIPEWS,E

            CONIEAtit; MARTY citAM\TE:COlvitAT                                 1:)11.NEKCJA0,               MAR.C4i.tgittU'T,011Y4:611). LEVY.,

            Louisiana •citizens who signed:the WUNAEgppii'account agreement in the state of

            Louisiana.



                     The fUnCIS in the two WENtitgticIrfinancial.accounts'were deposited:into the

            5.6Connts:.liy:MAA.T8 TatItt8t.00iVi.tAPX                               ap.d,:YL*ft 4ANNk p'0WKADAMA:W6;

            reSPedtiVely„, and.were their income,:their property,

                                                                                         7,,

                     Afterthe deathS!of MARIE TRERESE.:COME.AIDC and MARIE JEAIcNE COMJAUX

           ..DIMILI.13,0, and haSecl,.:on.the WEINDF;Rt104- account agreements,:MAI                                                       V;(4:MOTT:


           IORNIAD::LEVY transferred."probate funds'' in the Wi,,I;Np$Itti,t0.1i: accounts into
                        financial -account under her sole, control and thd not include                                                                      f14.405:as

            part             Mknit.tagR8SE CbM8AW(..p.n4. MA.Rik...J2Agigt-.COWrtAtbc

            :estates,.'Whicta would have been:disbursed..' o the pptate:$13ce,esprs: b1.4t.ware,n0t,

                                                                                         8.

                     lYtato-.6vs6t.,:tria, 1)..biendanes:account forms and...pxocesses tliat po:tp.:pott,a.eizto

                      tights:to.MARGU2RITZLORMAND LEVV'.as-a.joint t11411.t.                                                                                of

            SUrvivorship,,a..ciesignation notreco.gnizpd undp.r.:Loinaana

                                                      factor of:other. damages.



                     Lonisiana law-a:ppd.:les to theman.agement ofthe.:two Wt)-mitirifit0H accoun



                     adint teriaticY-witlizights ofsuryiy.or.Ship is not- a 1.p.gal:concppt

            .ilz.et.eginzea in Louisiana and could not-e?ccuselY.100.-VORIT :L.0,1W01:1). LE,



            g.fc(litltD;ColvlEALINARTU:,,ad? V. 11'12:11EY V.,','Atalt".M;ANAOEMENT,                  c.
            PArt01 bfLafay.effe                                                                                                        [Page•           of




                                                                                                                                                                 Generated Date:
p,       Correct Copy                                                               Lafayette Parish
                                                                                                                                                               12J9/2020 12:56 PM
                                                                                  Deputy Clerk of Court
     CertID: 2020120900450
                                  Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
  Case 6:21-cv-00110-RRS-PJH Document 1-2 Filed 01/15/21 Page 9 of 9 PageID #: 18




       '.c9#YP.r.04 Pf.thp.                   l 'ii       he wuNmuoi                                          vOt.01).:V.40.1to                         ea*.

                 I   TIR            'c'omATJ,:x.?Jul WO..jEAlsTNE CawiAmc.:Dimm.TRo                                                           tes




                     'WONV810eitiAp_oNy or shoutcl have                                                             aooquot:agreeroOritthat:

        :purporte.cl to assign rights to :11\1100pgin% LQ.10T.A.Np.'Lvy undor.'00:ini.ten.anCrWith.

        rights ofsuryiYox§11,ig Wa.5.j):9t..a.pp*Ole-.0..t.WOrogaVp 111:Lpjeina

                                                                                    12.

                     Its businesainegligenee .cause o .10                                    M.A.1.01A,g.I.Tt L.9W15:101t$

        conversion,ofthe..funds,:in,the. WAINORt..;r0 aocoluits. axtel..b.magod t' he -Petitioners,.,,

        as successors :of                    ITflESE COAllAW(...`44.d. MAIRI..s.E:a:ANNEICONTEALTX t)M41):1100;

        &States.;-.which-has flot:y-et been :repairoct„ rotioosplo4,,orjus'W oorupoosatiO4.

                                                                                    13.

                     1\12A13,GatRitT;                                       asjudeporidgrit E)requirix f. ortlio sp:cbQosion

        MARIE THERESE..COIVIEALTX:.-amt MARTE.:j.                                   A101,:rf,:OpplAWc,'DIMAUTOY estates, failed to

       .infOrm.the successors ,tither..converon offunds and they would have had no tasOu

        to,..kildvv- about it .b.ecauseShe                                   proviclo...therw wjth ;any reqUired.

       --Aattiiiiietratfon accounting, Which would...have aleTte4..themto:tho problem

                         711EREFORE',p.etitibnexs,..0,:ktht;Qoqrt                                              T.04401.                                  theik

        .fa. .or and.against:WINDtAtica,.whipb xpoqp4s,:axwior                                                                                           fUltfor

        WCINDERLICH's fault that lead; to .1y40,0,MVrE,                                                                         toovereion.offaild81,


         PLEASE.SERVE:                                                                          .:().,N'TOINT'LEG;      LLG
                                                                                                  WOO N, Oak Hills Parkway
         B.:RILEy WtAur4 N1ANAGgFNT,                                                                   toll:Rollo La 70810
         through its agent for .service;                                                        .(225)02-$048
               C T CORPORATIO&-SY' 8TEM                                                         .. (225):29,6:.•741.4
               38677 Plaza. we Dr.                                                              .tod         on Ointlegal.cOni
               Baton,Thpug&, La 70,81.6
                                                                                    BY: .
                                                                                        -TOactE. Gail'
                                                                                         Bar ROI No.,-#4.11 .8

                                                                                                 AttQrbeyfor                be Petiti            ei-.s



                             Is,   itt,..„.0,t/cit'Xf..713c.COLEY WlE;:t.ti-i:Niti,k i.A0pvitN7r,"PO,
        Parish       LafOydat                                                                                                      1".0ae,          of




"'Certified True erid-**--                                                                                                                                Generated Date:
    Correct Copy                                                                Lafayette Parish
                                                                                                                                                         12/9/2020 12:55 PM
                                                                              Deputy Cleric of Court
 CertID: 2020120900450

                              Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
